       Case 1:18-cv-09004-VEC Document 77 Filed 02/08/21 Page 1 of 3
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 2/8/2021
 -------------------------------------------------------------- X
  BROOKE BOWES, individually and on behalf :
  of all others similarly situated,                             :
                                                                :
                                              Plaintiff,        :
                                                                :   18-CV-9004 (VEC)
                            -against-                           :
                                                                :         ORDER
                                                                :
  AMERICAN EAGLE OUTFITTERS, INC., a                            :
  Delaware corporation; and                                     :
  AEO MANAGEMENT CO., a Delaware                                :
  corporation                                                   :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 14, 2020, Plaintiff filed an amended complaint asserting claims

pursuant to the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) (Dkt.

59);

        WHEREAS on March 13, 2020, Defendants filed a motion to strike the class allegations

or, in the alternative, to deny class certification and a motion to dismiss (Dkt. 63);

        WHEREAS on January 28, 2021, in response to the Court’s order to show cause why it

should not bifurcate individual and class discovery in this case, Defendants said that they would

not oppose a stay of this action pending the Supreme Court’s decision in Facebook, Inc. v.

Duguid, No. 19-511 (Dkt. 75);

        WHEREAS on February 4, 2021, Plaintiff responded to Defendants’ letter, agreeing that

Facebook “could be highly relevant to discovery to prove individual as well as class claims,” and

that “all other proceedings” other than a subset of discovery should be stayed pending the

Supreme Court’s decision in Facebook (Dkt. 76);
            Case 1:18-cv-09004-VEC Document 77 Filed 02/08/21 Page 2 of 3




          WHEREAS a district court’s “power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of

time and effort for itself, or counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 255

(1936);

          WHEREAS in determining whether to grant a motion to stay, the Court considers factors

including: “(1) the private interests of the plaintiffs in proceeding expeditiously with the civil

litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the private interests of

and burden on the defendants; (3) the interests of the courts; (4) the interests of persons not

parties to the civil litigation; and (5) the public interest.” Kappel v. Comfort, 914 F. Supp. 1056,

1058 (S.D.N.Y. 1996);

          IT IS HEREBY ORDERED THAT this case is STAYED pending the Supreme Court’s

decision in Facebook, Inc. v. Duguid. The Supreme Court’s decision in Facebook will resolve

the current circuit split regarding what type of device qualifies as an Automated Telephone

Dialing System (“ATDS”) under the TCPA. Specifically, the Supreme Court will determine

whether the definition of an ATDS encompasses any device that can store and automatically dial

telephone numbers, even if the device does not use a “random or sequential number generator.”

The answer to that question is “pivotal” to the claims presented in this case and may substantially

resolve, or at the very least “shape the progress” of, this case. See Van Elzen v. Glob. Strategy

Grp., LLC, No. 20-CV-3541, 2021 WL 185328, at *4 (S.D.N.Y. Jan. 19, 2021) (granting motion

to stay pending Facebook); Loftus v. Signpost, Inc., No. 19-CV-7984, 2020 U.S. Dist. LEXIS

193130, at *1 (S.D.N.Y. Oct. 19, 2020) (same); Aleisa v. Square Inc., No. 20-CV-806, 2020 WL

5993226, at *7 (N.D. Cal. Oct. 9, 2020) (granting motion to stay because the Supreme Court’s

decision in Facebook will “greatly simplify a key question of law in the instant



                                                    2
         Case 1:18-cv-09004-VEC Document 77 Filed 02/08/21 Page 3 of 3




case”). Moreover, staying this case pending the Supreme Court’s ruling will conserve judicial

resources.

       The Court rejects Plaintiff’s suggestion that the Court permit discovery to proceed on two

supposedly narrow issues but stay “all other proceedings” in the case. See Dkt. 76 at 5–6. This

ignores that pending before the Court are Defendants’ motion to strike the class allegations and

motion to dismiss three of Plaintiff’s four claims in her First Amended Complaint. See Dkt. 63.

While the Court will take Plaintiff’s discovery-related assertions into consideration should the

need arise for the Court to determine whether to bifurcate individual and class discovery, the

Court sees no reason to permit discovery on some issues while staying all other matters in this

case before even deciding Defendants’ pending motions. Plaintiff points to no possibility of

prejudice from staying this entire matter, and the Court anticipates that this stay pending the

Supreme Court’s ruling will cause minimal delay. See Loftus, 2020 U.S. Dist. LEXIS 193130, at

*2 (noting that the “stay is for a relatively brief period of time because the Supreme Court will

likely decide the Facebook case at some point in the current Term.”).

       For the foregoing reasons, this case is STAYED. The parties are directed to submit a

joint letter no later than 14 days after the Supreme Court’s decision in Facebook, Inc. v. Duguid,

No. 19-511.



SO ORDERED.
                                                          _____________________  _______
                                                          ________________________  _
Date: February 8, 2021                                       VALERIE CAPRONI
                                                                        CAPRON    NI
      New York, New York                                   United States District Judge




                                                  3
